United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF DEFENSE, BANGOR
COMMISSARY STORE, Silverdale, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1976
Issued: March 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2006 appellant filed a timely appeal of the June 15, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration. The most
recent decision in the case is dated May 6, 2005. Because appellant filed her appeal more than a
year after the last merit decision, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does
not have jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 5, 1997 appellant, then a 40-year-old produce clerk, filed an occupational
disease claim, Form CA-2, for “chronic wear and tear,” bone spurs and calcium deposits on her

spine.1 She alleged that this condition was caused by continual lifting and shelving of cases of
produce weighing from 10 to 50 pounds.
By decision dated September 1, 1998, the Office denied appellant’s claim on the grounds
that she had not established that she sustained an injury in the performance of duty. It accepted
that she repetitively lifted up to 50 pounds and extensively used her arms to arrange produce
displays. The Office found that appellant had submitted no evidence of a diagnosis. However, it
also found that she had not submitted medical opinion evidence explaining how any diagnosed
condition was caused by the accepted work factors.
On September 8, 1998 appellant requested an oral hearing and submitted medical reports
related to both her shoulder and her back conditions. In a decision dated July 14, 1999, the
Office hearing representative affirmed the September 1, 1998 decision. She found that the
medical evidence did not establish that the accepted work factors caused the diagnosed medical
conditions.
On May 22, 2000 appellant filed a request for reconsideration of the Office hearing
representative’s decision. She enclosed magnetic resonance imaging (MRI) scan reports for her
thoracic and cervical spine and the report of Dr. Lynn Staker2 dated July 28, 1999. The MRI
scan revealed evidence of degenerative disc disease at the C5-6 and C6-7 levels and probable
central canal stenosis at the T5-6 level caused by spondylosis. Dr. Staker stated that she believed
appellant’s cervical, scapular, anterior chest and lower back pain were related to the repetitive
lifting required by her federal employment. She indicated that appellant’s degenerative disc
disease was aggravated by her employment. Appellant contended that Board precedent related to
compensation for aggravation of underlying conditions imposed a duty on the Office to help
develop the medical evidence required to prove a claim.
By decision dated March 9, 2004, the Office denied modification of the July 14, 1999
decision. It found that Dr. Staker’s medical report did not provide adequate rationale in support
of the physician’s opinion on causal relation. Dr. Staker did not list specific employment factors
that led to the aggravation of appellant’s degenerative disc disease and did not provide objective
findings demonstrating a material change in the underlying disease.
On February 23, 2005 appellant again requested reconsideration. She argued that her
spine condition was caused by or related to her shoulder injury and that all of the evidence from
her shoulder injury file should have been considered in her claim. Appellant enclosed several
reports from physicians involved in her shoulder injury claim. She also contended that the
actions of the employing establishment, which formed the basis for her Equal Employment
Opportunity (EEO) claim, aggravated her conditions by creating stress and keeping her from
working within her restrictions. Appellant provided evidence related to her EEO claim.

1

The Board notes that this claim was initially filed under appellant’s accepted shoulder injury claim, OWCP File
No. 14032587.
2

Dr. Staker’s specialty and Board-certification status could not be ascertained.

2

By decision dated May 6, 2005, the Office denied modification of its March 9, 2004
decision. Although appellant submitted new medical evidence demonstrating degenerative disc
disease of her upper spine and sacroiliitis of her lower spine, it did not establish that these
conditions were caused by the accepted employment factors. While her physicians reported
increased pain associated with employment duties the increase in pain or discomfort did not
constitute a specific diagnosis. The Office also found that claims of stress induced by appellant’s
working conditions could not be considered as part of her spinal claim.
On May 5, 2006 appellant filed a request for reconsideration. She argued that an
employee’s disability was compensable even when federal employment was only one of several
causes contributing to it. Appellant attached medical records from Dr. Julie Carkin, a Boardcertified internist with a specialty in rheumatology, who treated her in 2001 and 2002.
Dr. Carkin noted that appellant did not have musculoskeletal problems prior to her federal
employment, which required a substantial amount of heavy lifting. She diagnosed possible
spondyloarthropathy with thoracic involvement. Dr. Carkin indicated that some of appellant’s
spine pain was likely a combination of inflammatory pain, fibromyalgia-like myofascial pain and
mechanical pain and that it was worsened by severe vicious cycle and secondary depression.
By decision dated June 15, 2006, the Office denied further merit review, finding that the
medical evidence that appellant had submitted was not relevant or material to the issues of
whether she had a diagnosed condition causally related to the accepted employment factors.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.3 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that an application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that: (i) shows that the
Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.4 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.5
ANALYSIS
The Office denied appellant’s claim on the basis that she did not submit sufficient
medical evidence to establish that her spine condition was caused by lifting in her federal
employment. Therefore, the underlying issue in the case is medical in nature.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b).

3

Appellant’s May 5, 2006 request for reconsideration alleged that the Office had not
considered the legal argument that compensation is payable under the Act when employment
factors contribute to an employee’s condition, even in a minor way. Her contention that the
Office should have assisted in the development of the claim is not relevant to the basis on which
the claim was denied. As the Office has not yet found that employment factors contributed in
any way to appellant’s diagnosed conditions, this legal contention does not require the Office to
conduct a merit review under the second part of section 10.606(b)(2).6
Appellant also submitted new medical evidence from Dr. Carkin who stated that
appellant had a history of heavy lifting at work and that she had possible spondyloarthropathy.
However, Dr. Carkin did not address the underlying issue of causal relationship between the
spondyloarthropathy and any accepted employment factors. Thus, the evidence is not relevant or
pertinent to the underlying issue of whether appellant established an injury in the performance of
duty causally related to factors of her federal employment. Therefore, she was not entitled to
review under the third section of 10.606(b)(2).7
The Board notes that appellant’s May 5, 2006 request for reconsideration did not allege
that the Office erroneously applied or interpreted a specific point of law. She is not entitled to
further review on the merits of her case under the first part of section 10.606(b)(2).8
As appellant did not meet any of the statutory requirements for a review of the merits of
her claim, the Office properly denied the May 5, 2006 request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2)(ii).

7

20 C.F.R. § 10.606(b)(2)(iii).

8

20 C.F.R. § 10.606(b)(2)(i).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation dated June 15, 2006 is affirmed.
Issued: March 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

